Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka et al. (US 2021/0232948.
As to claim 1, Otsuka teaches a method for determining the answer to a query in a document, comprising: encoding, by an encoder, the query and the document;(Pars.72-73)
 generating a query-aware context encodings G by a bidirectional attention system using the encoded query and the encoded document; (Figs.5, 16, #210; 85-93)
performing a hierarchical self-attention on the query aware, relevant, document by a hierarchical self-attention system by applying a word to word attention and a word to sentence attention mechanism resulting in a matrix M; (Fig.5; Pars.76-79, 84-86)
 and determining the starting word and the ending word of the answer in the document by a span detector based upon the matrix M. (#910) (Pars.222-230).

    PNG
    media_image1.png
    544
    398
    media_image1.png
    Greyscale



As to claim 8, Otsuka teaches, encoding the query and the document with a context dependent encoding; encoding the query and the document into word vectors via character encoding from a convolution network; encoding the query and the document into a word embedding using a context independent word vector library; and applying a BiRNN on the context dependent encoded query and document, the word vectors for the query and document, and the word embeddings for the query and document (Figs.5, 7; Pars.67-78).
As to claim 9, Otsuka teaches wherein the output of the BiRNN for the query is combined with the context dependent encoded query and the output of the BiRNN for the document is combined with the context dependent encoded document (Figs.5, 16; Pars.131; Pars.215, 235).
Regarding claims 12 and 19-20, the corresponding storage medium comprising the instructions are analogous to the claims addressed above therefore rejected as being anticipated by Otsuka for the foregoing reasons.


Allowable Subject Matter
Claims 2-7, 10-11, 13-18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 is allowable because Otsuka doesn’t teach applying a bidirectional recurrent neural network (BiRNN) on the query-aware context encoding G to produce a matrix G′; extracting sentence-level encodings S′ from G′; producing a word-word self-attention matrix A_w by comparing each word in G′ with each other word in G′; and producing a word-sentence self-attention matrix A_s by comparing each word in G′ to each sentence in the extracted sentence-level encodings S′.

claims 10 and 21 are allowable because Otsuka doesn’t teach wherein the encodings further includes: applying a trilinear function on encoded query and the encoded document to produce a first awareness matrix; applying a row-wise softmax function on the awareness matrix to produce a second awareness matrix; and applying a row-wise maxpool function followed by a column-wise softmax function on the awareness matrix to produce a third awareness matrix, wherein the query-aware context encodings G are based upon the first awareness matrix, the second awareness matrix, and the third awareness matrix.
claims 11 and 22 are allowable because Otsuka doesn’t teach wherein determining the starting word and the ending word of the answer in the document further includes: applying a first BiRNN on the matrix M; applying a first linear layer followed by a first softmax function on the output of the first BiRNN; selecting the maximum value of the output of the first softmax function as the starting word; applying a second BiRNN on the output of the first softmax function and the matrix M; applying a second linear layer followed by a second softmax function on the output of the second BiRNN; and selecting the maximum value of the output of the second softmax function as the ending word.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657